Title: To John Adams from Edmund Jenings, 25 September 1782
From: Jenings, Edmund
To: Adams, John



Brussels Septr. 25th 1782
Sir

I did not receive any Slips by the two last Posts.
I am particularly obliged to your Excellency for your Favor of the 16th. Instant. The Dutchman Compliment was really polite the Sentiments of certain public Characters relative to the American Independance lead to something Substantial.
I find it is the wish of some to see the letters now publishing in the news papers collected in a Pamphlet. If you, Sir, approve it, is there any corrections and alterations that you may be inclined to make, if you chuse to transmit them to me, they shall be conveyed to the Amateurs.
Give me leave to beg of your Excellency to send the inclosed by the first Opportunity.

I have the Honour of being Sir your Excellencys Most Obedient Humble Servt.
Edm: Jenings

